Citation Nr: 0027143	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  95-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in St. Paul, Minnesota.

In May 1997 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran was not engaged in combat with the enemy 
during active service.

3.  The veteran has not provided credible supporting evidence 
that the claimed in-service stressor upon which diagnoses of 
PTSD were provided actually occurred.


CONCLUSION OF LAW

The veteran's PTSD is not related to active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for diagnosis or 
treatment for any psychiatric disorders.  The veteran's 
February 1967 separation medical examination revealed a 
normal clinical psychiatric evaluation.  A service discharge 
report indicates the veteran was awarded the Vietnam service 
medal with one bronze star and that his service specialty was 
the civilian equivalent of a pharmaceutical-laboratory 
assistant.  Records show the veteran completed the U.S. Naval 
Hospital Corps School and that he served on the USS Cavalier 
from March 1965 to March 1967.  The veteran's service records 
are negative for combat-related awards or evidence of combat 
experience.  

A January 1967 service department report shows that during 
the period from February 11, 1966, to May 21, 1966, the USS 
Cavalier debarked Marines and equipment in a 6 day period at 
Chu Lai, Vietnam, and that on June 10,1966, the ship was 
stationed in Da Nang Harbor, Vietnam.  

VA hospital records dated from August to November 1994 show 
the veteran reported that he had been a medical corpsman 
aboard the USS Cavalier and that in March 1966 the ship 
dropped off Marines in Chu Lai and several North Vietnamese 
Army prisoners were brought aboard.  He stated he and other 
corpsmen had been threatened not to disclose this information 
and stated that he had been ordered to assist with the 
interrogation of the prisoners.  He also reported that while 
the ship was anchored in Da Nang he volunteered to be a 
combat medic and was assigned to a Marine unit based out of 
Da Nang for a couple of weeks.  It was noted that the veteran 
had many memory deficits for this period of time but that he 
recalled treating a Marine whose lower body had been blown 
away after he triggered a mine.  He stated that he did not 
know whether the man died from his wounds or from the 
morphine he had administered.  

The examiner noted that during the first interview the 
veteran reported a history of having been married with a son 
and daughter who were adopted when the mother died in 
childbirth, but that when the veteran returned for a second 
interview he stated the story he told about his family was 
untrue and that he had "invented" a family in the 1970's 
when he realized he was incapable of intimacy.  The Axis I 
diagnoses included PTSD, major depression, alcohol 
dependence, cannabis abuse, polysubstance abuse, and nicotine 
dependence.  The Axis IV assessment was psychosocial and 
environmental problems related to homelessness, unemployment, 
and combat experiences leading to PTSD.  

In September 1994 the veteran submitted an application for 
entitlement to service connection for PTSD.  In statements in 
support of the claim received in September and November 1994 
the veteran reported North Vietnamese prisoners of war had 
been taken on board his ship and described being called aside 
by a man in an unmarked uniform who ordered him to show one 
of the prisoners a picture of the worst looking skin disease 
he could find from their medical books and was then ordered 
to inject the prisoner with a syringe filled with water.  He 
stated he gave the prisoner 2 more shots that night and the 
next day gave him shots of novocaine in several different 
parts of his body.  He stated he did not know what was done 
after he left but that the next day they were all gone.  

He stated that later while the ship was anchored at Da Nang 
harbor he was approached by one of the men in unmarked 
uniforms, who he assumed were Central Intelligence Agency or 
Office of Naval Intelligence officers, and ordered to 
participate in operations ashore as a corpsman but told he 
could not talk about his activities.  He stated that his 
first day in the jungle was without incident but that later 
he spent the night in the field with another group of Marines 
and that for the next few days it seemed they were attacked 
often.  He recalled one Marine died from a head wound that he 
did not know how to treat, another died from an abdominal 
wound caused by a mortar round, and one other time a 
serviceman set off a mine that nearly blew most of his lower 
body away.  He stated that on the nights he got back to the 
ship he had difficulty coping with what had happened during 
the day ashore so he would get drunk alone in the x-ray 
laboratory.

During VA psychiatric examination in December 1995 the 
veteran reported that he frequently left his ship to serve as 
medic for Marine patrol units and was shot at frequently.  He 
recalled one event when a Marine set fire to a hooch and 
killed a young girl he had raped.  He recalled another time 
when a Marine with a sucking chest wound died in his arms and 
he took the soldier's weapon and began firing at the enemy 
until someone pulled him down.  It was noted that after 
service the veteran held approximately 40 different jobs, had 
trouble with authority figures, and drank excessively.  

The veteran stated that around the time of the Gulf War he 
began feeling uncomfortable with some intrusive dreams and 
that in approximately May 1994 his symptoms increased in 
severity.  He reported he began having repeated dreams of the 
girl who was raped and killed and flashbacks about once per 
month of being in combat near the girl who was killed.  It 
was noted that the veteran had very few friends and had 
amnesia for much of his tour of Vietnam.  The examiner 
provided Axis I diagnoses of chronic severe PTSD, major 
depression, and alcohol abuse, in remission.  It was noted 
that the key question in this case was documentation of 
active combat service in Vietnam and that since the claims 
file was not available for review no further comment could be 
provided.

VA hospital records dated in February 1996 show the veteran 
reported that the military occupation specialty pharmacy 
assistant shown on his DD Form 214 was an old term used to 
describe combat medics.  He stated that he had been a medic 
in combat in Vietnam.  The examiner noted that the veteran 
had stressors reported in his VA medical records but that no 
validating or confirming information was available.  The Axis 
I diagnoses included chronic PTSD, as per previous VA 
diagnosis, and past history of alcohol abuse.

Other VA hospital and outpatient treatment records indicate 
diagnoses and treatment for PTSD without opinion as to 
etiology or definition of precipitating traumatic events.

At his personal hearing the veteran testified that he had 
been dispatched to shore to work as a medic with Marine units 
and at the local hospital in Da Nang with exposure to the 
real war.  Transcript, p. 2 (May 1996).  The veteran's 
representative noted that records indicated the veteran had 
received inoculation and prophylactic vaccinations indicative 
of preparation for service ashore in Vietnam.  Tr., p. 3.  
The veteran reported that he had gone ashore as a corpsman 
with Marine units on approximately 10 to 12 occasions.  Tr., 
p. 3.  He stated that these had been mostly daytime 
operations and recalled being ambushed often.  Tr., p. 3.  He 
recalled having spent at least one night in the jungle but 
felt there may have been other nights he stayed in the field.  
Tr., p. 4.  He stated he had been a replacement corpsman and 
could not recall the names of any individuals who were 
killed.  Tr., p. 5.  He reported he had been the only medic 
from the ship who had gone out on patrol and indicated he may 
have been selected for the assignment because he had been 
involved in the interrogation and torture of Vietnamese Army 
prisoners of war.  Tr., p. 6.  

In correspondence dated in July 1997 G.J. reported that he 
had served on the USS Cavalier and recalled that prisoners 
had been aboard and that the veteran had served as a 
corpsman.

In correspondence dated in September 1997 J.T.S. reported 
that he had served on the USS Cavalier from March 1964 to 
June 1967 and recalled that Vietnamese prisoners had been 
aboard ship for keeping and interrogation and that they were 
frequently in the ship dispensary for treatment of wounds 
they received prior to arriving on board.  He stated that the 
veteran had been a friend of his and that he knew the ship's 
corpsmen were in direct contact with the prisoners and that 
on several occasions the veteran had discussed the prisoners' 
activities with him.  He recalled that a reliable source told 
him one or 2 of the prisoners had drowned after leaving the 
ship and that the ship's guards had been ordered to bang the 
metal bulkheads with chains to prevent the prisoners from 
sleeping.  He recalled that upon return to the United States 
for the 10 months before his discharge the veteran remained 
preoccupied and stayed away from their group of mutual 
friends.

In an October 1997 statement in support of the claim the 
veteran stated that the description he provided in his 
initial stressor letter always seemed suspicious to him and 
he stated that a few months earlier he remembered what really 
happened.  He reported that 2 or 3 prisoners had been kept in 
a locked ward in the sickbay for treatment of their wounds 
and that one night while he was on duty several men he 
believed to be from the Office of Naval Intelligence ordered 
him to bring one of the prisoners to the doctor's office.  He 
stated he was ordered to find a picture of the worst looking 
skin disease in their medical books and to fill a syringe 
with water and that later he was ordered to cut the prisoners 
inner thigh with a scalpel.  He reported he had been 
threatened with prison if he refused.  He stated he cut the 
prisoner's artery and was not allowed to stop the bleeding.  
When the other men thought the prisoner was dead the veteran 
recalled he had been ordered to carry the body to the rear of 
the ship and to throw it overboard and that as he was doing 
so the man opened his eyes and screamed as he was dropped.  
He also recalled later events when he was ashore with Marines 
in the Da Nang area and stated that these activities may or 
may not have been recorded in the ship's log.

In correspondence dated in September 1998 the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
stated that historical records showed the USS Cavalier 
debarked Marines and equipment during a 6 day stay in Chu 
Lai, Vietnam, from March 28, to April 1, 1966, and arrived in 
Da Nang Harbor, Vietnam, on June 10, 1966, where it remained 
for 58 days providing hot meals, hot showers, and other such 
facilities to the men stationed in Da Nang.  It was noted 
that the ship's deck log documented that the veteran had 
administered medical treatment to a seaman apprentice on 
March 30, 1966, and that on July 2, 1966, 19 Viet Cong 
prisoners were received on board with 2 of the prisoners 
remaining in sickbay and the others detained in the brig.  
The reports show that 19 North Vietnamese prisoners were 
transferred off the ship on August 5, 1966.  The USASCRUR 
stated that they were unable to verify that the veteran had 
assisted in the interrogation of the prisoners or that he 
performed as a combat corpsman with a Marine unit based out 
of Da Nang.  Copies of the referenced reports were provided.

In a December 1998 verification of stressors report the RO 
verified that the veteran served as a medical corpsman aboard 
the USS Cavalier, that the ship was anchored at times in Chu 
Lai and Da Nang, Vietnam, that 19 North Vietnamese prisoners 
had been on board, and that 2 of the prisoners had been kept 
in sickbay.  It was noted that the evidence was sufficient to 
establish that the veteran could have had contact with some 
of the prisoners but that there was no evidence that he took 
part in the interrogation or that a prisoner was killed in 
the course of interrogation.  It was further noted that 
records showed 19 prisoners were received on board and that 
19 prisoners were later transferred off the ship and that 
records did not confirm that the veteran went ashore with 
Marines in Vietnam.

During VA PTSD examination in April 2000 the veteran reported 
that after his ship landed at Chu Lai they took on board 
North Vietnamese Army regulars as prisoners of war.  He 
stated that their presence was secretive because they were 
told it was the first proof that North Vietnamese Army 
regulars were involved in the war.  He recalled there were 9 
or 10 prisoners but that there could have been more.  He 
stated that one night while he was on duty men, probably from 
naval intelligence, told him to bring a prisoner from sickbay 
and to get a picture of the worst skin disease he could find 
and to fill a syringe with water.  He stated that later he 
had been instructed to give the prisoner the shot and then 
told to cut him with a scalpel.  He reported that he had cut 
the prisoner's artery and that when he died the men told him 
to throw him off the ship.  He stated that just as he threw 
the prisoner off the ship it appeared that his eyes opened 
and that he had been constantly tormented by the thought that 
the prisoner may have been alive.  He stated he was later 
informed that none of the prisoners made it back to shore 
alive.  

The examiner noted that diagnostic testing revealed a Beck 
Depression Inventory score in the extremely severe range of 
depressive symptoms and that the veteran's Mississippi Scale 
for Combat-Related PTSD score was 139 noting the cutoff for 
PTSD was 107.  It was noted that testing included several 
elevations well above normal limits on the clinical scales 
and that a supplemental validity scale suggested elevation 
more likely due to psychopathology than to malingering or 
exaggeration of symptoms.  On a structured PTSD interview the 
veteran met the criteria for history of trauma, trauma re-
experiencing, avoidance of stimuli associated with trauma, 
and increased arousal.  The Axis I diagnoses included chronic 
severe PTSD, secondary to torture and killing of a North 
Vietnamese Army prisoner, major depression, secondary to 
PTSD, and alcohol dependence, in remission since November 
1999.  The examiner stated that the diagnosis of PTSD was 
based upon the assumed accuracy of the trauma of the torture 
and killing of a North Vietnamese Army prisoner having 
occurred.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
The medical evidence includes a diagnoses of PTSD related to 
stressor events during active service as reported by the 
veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in determining whether a claim 
is well grounded the supporting evidence is presumed to be 
true and is not subject to weighing.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(d) (1999). 

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Subsequently, 
the regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 64 Fed. Reg. 
32807-08 (1999). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In this case, although the RO did not readjudicate the 
veteran's claim subsequent to the 38 C.F.R. § 3.304(f) 
amendment, the regulatory change was in accordance with Court 
precedent opinions of public record and the Board finds the 
veteran is not prejudiced by this appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based upon the evidence of record, the Board finds the 
veteran was not engaged in combat with the enemy.  The 
veteran's service records, the ship's deck log for the period 
in which the veteran claims to have been involved in combat 
operations, and statements provided from fellow shipmates are 
not indicative of combat experience.  The Board finds, in the 
absence of any corroborating evidence, that the veteran's 
claim of having served as a medic with Marine units during 
combat is incredible.  Therefore, his testimony alone is 
insufficient to establish the occurrence of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  

The medical evidence of record includes diagnoses of PTSD 
beginning in approximately August 1994.  Prior to April 2000 
the diagnoses provided were based upon the veteran's 
unverified report of stressors during active service which 
included various descriptions of having participated in the 
interrogation and torture of a prisoner on board his ship and 
having served as a medic during combat operations on shore.  
The Board notes that no medical reports may be construed as 
providing a diagnosis of PTSD based solely upon active 
service experiences which have been verified.  The April 2000 
examiner specifically qualified the provided diagnosis of 
PTSD as based upon the assumed accuracy of trauma associated 
with the torture and killing of a North Vietnamese Army 
prisoner having occurred.  

Although the evidence shows the veteran served on the USS 
Cavalier when prisoners were taken aboard and that his duties 
as a medical corpsman may have included contact with the 
prisoners, no credible supporting evidence has been provided 
indicating that he was involved in the torture and killing of 
one of the prisoners during interrogation.  In fact, the 
killing and disposal of the prisoner's body as reported by 
the veteran is inconsistent with contemporaneous records 
showing that an equal number of prisoners were transferred 
off the ship as had arrived.  

The Board finds that while the statement from J.T.S. supports 
the veteran's claim that he may have had contact with the 
prisoners, it does not establish that he was involved in the 
torture and killing of one of the prisoners.  The Board 
further finds that the report that the veteran acted 
differently in the months after their anchorage in Vietnam is 
insufficient, in light of the inconsistencies in the 
veteran's description of events and the official record, to 
support the veteran's claim that he was involved in the 
torture and killing of one of the prisoners.  

Service connection for PTSD requires a diagnosis of PTSD, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a causal 
nexus between the current symptomatology and the claimed in-
service stressor.  See Cohen, 10 Vet. App. at 138; 38 C.F.R. 
§ 3.304(f).  As no credible supporting evidence has been 
provided to show the claimed in-service stressor involving 
the torture and killing of a North Vietnamese prisoner 
actually occurred, the Board finds that entitlement to 
service connection for PTSD must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.



ORDER

Entitlement to service connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

